EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, at the end of step d) place “and” after the semi-colon (“;”).
In claim 1, at the end of step e) replace the semi-colon (“;”) with a period (“.”).

DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 10/16/2020 is entered.

Claim 18 has been canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/12/02 have been fully considered and they are found persuasive.

The rejection of claims 2, 4-5, 8-10 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Moschwitzer et al., US 2008/0193520 (hereinafter “Moschwitzer”) in view of CN 10-2816527 (hereinafter “’527”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Moschwitzer and ‘527. A lyophilized solid matrix is dispersed in an external phase, a liquid medium, which can be water, a mixture of water with water-miscible liquids. The resulting dispersion is than immediately exposed to high shear and/or cavitation forces. The process results in nanoparticles useful in the food, cosmetic and pharmaceutical industry. Moschwitzer teaches a process for obtaining a colloidal dispersion substantial identical to the current invention. See Moschwitzer, [0034], [0135], [0139]; Claims 1 & 9. ‘527 teaches in analogous art a super scratch resistant curing paint comprising 30-50 wt. % solvent –soluble nitrocellulose. The present invention differs from Moschwitzer and ‘527 in that the present invention requires nitrocellulose dispersed in an acrylic monomer. 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including -- Moschwitzer and ‘527 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh